Title: To Thomas Jefferson from Thomas Mann Randolph, Jr., 27 February 1793
From: Randolph, Thomas Mann, Jr.
To: Jefferson, Thomas



Dear Sir
Monticello Feb: 27: 1793.

This morning we received your letters of the 26. Jan. and 18th. Feb.
Your plan of leasing your lands is exactly what I would wish to adopt with Edgehill after reserving a farm of 400 acres for myself and what I should put in execution immediately if I could get tenants. Do not you offer yours on very low terms? I have had very lately an application for a farm in the S.E. angle of my tract which will contain rather less than 100 acres and I am told I should require 10.£ for a term of 3 years: that rent I am certain of geting and yet the arable part will scarcely be two thirds. But still I believe ¼ of a Dollar with the maryland culture would be better and shall trouble you probably to procure 2 or 3 tenants for me if you do not find too much difficulty in bringing the scheme to bear for yourself. Longer terms than 7 years even, would be desirable with our lands particularly, if an adjustment could be made at certain intervals, of the rent to the value of the land. The rate of increase in general is known I suppose and a proportional size of the rent might be bargained for beforehand but in many cases and perhaps in ours from a change in the husbandry of the country favorable to particular soils or from local advantages which are just begining to operate an irregular advancement of price might take place.
Sam Carr receives 2 dollars an acre for his low grounds this year, and has reason to expect a rent something higher the next.
Three pieces of information have lately come to my ears which it may be of some import to you in your private matters to receive and which I communicate accordingly without loss of time. 1. The death of Wm. Ronald. He died intestate and I am told his estate is deeply involved.
2. This relates to you as Attorney for Mazzei upon whom you remember Anthony Giannini had a pretended claim: he has transfered  the claim and delivered all the papers which may establish it to Charles Lewis who means to place it against the bond for Colle.
3. This I received from Mr. Pohatan Bolling; it may concern you as proprietor of the Natural bridge. He learnt while in that neighbourhood lately that one Captain Barclay had discovered the title by which you hold it, to be insufficient and designed to locate it himself. He did not explain the matter to me nor could I have understood it being totally ignorant of the subject but I mention it as he thought you might possibly lose the land.
The timber for your scantling is all cut down and out of danger of being spoiled by the sap. Your most aff. friend & hble Sert.

Th: M. Randolph




Diary.

Feb. 20.52. flying clouds.50. f. almond in bloom

 21.48. f.51. f.

 22.43. f.52. f.


 23.38. f.54. f.


 24.53. c.60. c.


 25.40. r. & hail37. r. Sleet.


 26.38. sleet.40. r.


 27.48. f. dom. Wagtail app.41. f. Wd. N.W. high.


 28.25. f.


